Citation Nr: 0020226	
Decision Date: 08/02/00    Archive Date: 08/09/00

DOCKET NO.  94-41 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel


INTRODUCTION

The veteran had active military service from November 1969 to 
November 1971.

This matter arises from a June 1993 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied the benefit sought on 
appeal.  The case was referred to the Board of Veterans' 
Appeals (Board), which denied the claim in February 1999.  
The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
Order dated December 1, 1999, the Court granted a Joint 
Motion by the parties, vacated the Board's decision and 
remanded the case to the Board for readjudication of the 
claim consistent with considerations discussed in the Joint 
Motion of November 29, 1999. 

The parties, in their Joint Motion, brought to the Board's 
attention that the veteran had not been issued a statement of 
the case advising him of the revised regulations applicable 
to PTSD.  The Motion indicated that the case should be 
remanded for that purpose.  However, the Board notes that the 
regulation at issue, revised effective November 7, 1996, 
involved substantive changes to the schedular criteria for 
evaluating mental disorders and is for consideration only 
when service connection has been awarded and a disability 
rating must be assigned.  See 38 C.F.R. §§ 4.125-4.132, 61 
Fed. Reg. 52695-52702 (1996).  Clearly not pertinent in this 
claim where the dispute involves the grant of service 
connection. 


REMAND

After a review of the claims file in conjunction with the 
Court's Order, the Board notes that in July 1991 the veteran 
reported that he was being treated for his bipolar disorder 
on a monthly basis at a Philadelphia VA outpatient clinic.  
In July 1991, a VA psychologist reported that the veteran had 
a diagnosis of PTSD, and referred to VA outpatient treatment 
that began in 1974.  He did not specifically state that the 
treatment was for PTSD, but he referred to a PTSD diagnosis.  
In addition, during his VA examination of December 1998, the 
veteran reported that his last hospital admission had been at 
Ancora State Hospital in 1991 for a manic episode.  In order 
to complete the record on appeal, the RO should associate 
these records with the claims file. 

In light of the foregoing, this case is remanded for the 
following actions:

1.  The RO should obtain the Philadelphia 
VA outpatient clinic records regarding 
the veteran's psychiatric treatment from 
1974 and thereafter, and associate them 
with the claims file.  The RO should also 
secure any necessary releases and obtain 
the records of the veteran's 1991 
admission to Ancora State Hospital.   

2.  After the records have been 
associated with the claims file, the RO 
should then review the records and 
determine whether any adjudicative action 
is necessary.  If the claim remains 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case.  After they are afforded an 
opportunity to respond, the case should 
be returned to the Board.  

The purpose of this REMAND is to associate outstanding VA 
records with the claims file and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



		
	BRUCE KANNEE 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




